Citation Nr: 1033602	
Decision Date: 09/08/10    Archive Date: 09/15/10

DOCKET NO.  08-27 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for a pulmonary and 
respiratory disorder.

2.  Entitlement to service connection for residuals of a cold 
injury to the upper and lower extremities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and friend




ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (Board) 
on an appeal from a rating decision issued by the Regional Office 
(RO) in Hartford, Connecticut.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to service connection for residuals of a 
cold injury to the upper and lower extremities is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the appellant if further action is required.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

Prior to the promulgation of a decision in the appeal, the 
appellant requested that his appeal for service connection for a 
pulmonary and respiratory disorder be withdrawn.




CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or his 
or her authorized representative) have been met with respect to 
the Veteran's claim of entitlement to service connection for a 
pulmonary and respiratory disorder. 38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. § 20.204 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim of entitlement to service 
connection for a pulmonary and respiratory disorder, the Board 
notes that it may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed. 38 U.S.C.A. § 7105 (West 2002). An appeal may be 
withdrawn as to any or all issues involved in the appeal at any 
time before the Board promulgates a decision. 38 C.F.R. § 20.204 
(2009). Withdrawal may be made by the appellant or by his or her 
authorized representative. 38 C.F.R. § 20.204.

In the present case, the appellant has withdrawn his appeal for 
service connection for a pulmonary and respiratory disorder, in 
correspondence that apparently received in early 2009.  The 
Veteran again expressed his desire to withdraw that issue at his 
March 2009 RO hearing.  Thus, there remains no allegation of 
errors of fact or law for appellate consideration with respect to 
such claim.  Accordingly, the Board does not have jurisdiction to 
review this claim and it is dismissed.


ORDER

The claim of entitlement to service connection for a pulmonary 
and respiratory disorder is dismissed.  




REMAND

The Veteran claims that he sustained cold injuries while he was 
stationed in Korea near the demilitarized zone (DMZ).  He alleges 
that he had to perform duties outside in below 0 temperatures and 
that he was not provided with proper cold weather gear.  His 
injuries reportedly include pain, numbness, and extreme cold 
sensitivity in his extremities, all contended to be the result of 
prolonged exposure to extreme weather conditions in Korea.

The Veteran was afforded a cold weather protocol examination in 
April 2010.  The examiner did not provide a diagnosis for the 
Veteran's symptoms and did not explain whether the symptoms 
experienced by the Veteran were consistent with the type of 
injuries that could result from exposure to cold temperatures.  
Rather, with regard to the Veteran's allegation of cold injury 
residuals, the examiner stated only that the service treatment 
records did not reflect that he had any cold injuries during his 
service.  Furthermore, the examiner opined that the Veteran's 
smoking was as likely as not causing or contributing to his 
symptoms.  However, she did not provide any rationale for her 
conclusion.  Furthermore, even if smoking contributed to the 
Veteran's symptoms he would still be entitled to service 
connection if, in fact, his symptoms are due in part to exposure 
to cold temperatures in service.  Therefore, the examiner's 
conclusion in this regard does not adequately explain the 
etiology of the Veteran's symptoms.  For these reasons, the Board 
finds that the April 2010 VA examination is not adequate for 
rating purposes and that a new VA examination should be 
conducted.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a VA 
examination to determine the nature and 
etiology of the Veteran's claimed pain, 
numbness, and cold sensitivity in his upper 
and lower extremities.  The examiner should 
provide a diagnosis, or, if no diagnosis can 
be rendered, he or she should explain why 
this is the case.  The examiner should 
indicate whether the Veteran's symptoms are 
consistent with residuals of a cold injury or 
prolonged exposure to cold temperatures.  The 
examiner should also provide an opinion as to 
whether it is at least as likely as not that 
the Veteran's symptoms are caused by prior 
exposure to cold weather or a cold weather 
injury.  If no opinion can be provided 
without resort to undue speculation, the 
examiner should explain why this is the case.  
If the examiner attributes the Veteran's 
symptoms to a cause other than exposure to 
cold, then the examiner should identify the 
probable etiology of the Veteran's symptoms.  
The examiner must explain the rationale for 
all of his or her conclusions in the report 
of examination.  All necessary tests and 
studies should be performed in connection 
with the examination.

2.  After completion of the above 
development, the Veteran's claim should be 
re-adjudicated.  If the determination remains 
unfavorable to the Veteran, he and his 
representative should be provided with a 
supplemental statement of the case (SSOC) and 
given an opportunity to respond thereto. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)


______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


